
	
		I
		111th CONGRESS
		1st Session
		H. R. 790
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2009
			Mr. Markey of
			 Massachusetts (for himself, Mr. Frank of
			 Massachusetts, Mr.
			 Delahunt, Mr. McGovern,
			 Mr. Tierney,
			 Mr. Welch,
			 Mr. Hodes,
			 Ms. Shea-Porter,
			 Ms. Pingree of Maine,
			 Mr. Hinchey,
			 Ms. Tsongas,
			 Mr. Capuano,
			 Mr. Kennedy, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To prohibit issuance of any lease or other authorization
		  by the Federal Government that authorizes exploration, development, or
		  production of oil or natural gas in any marine national monument or national
		  marine sanctuary or in the fishing grounds known as Georges Bank in the waters
		  of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Georges Bank Preservation
			 Act.
		2.Prohibition on leasing
			 in certain Federal protected areas
			(a)In
			 GeneralNotwithstanding any other provision of Federal law, no
			 lease or other authorization may be issued by the Federal Government that
			 authorizes exploration, development, or production of oil or natural gas
			 in—
				(1)any marine
			 national monument or national marine sanctuary; or
				(2)the fishing
			 grounds known as Georges Bank in the waters of the United States, which is one
			 of the largest and historically important fishing grounds of the United
			 States.
				(b)Identification
			 of Coordinates of Georges BankThe Secretary of Commerce, after
			 publication of public notice and an opportunity for public comment, shall
			 identify the specific coordinates that delineate Georges Bank in the waters of
			 the United States for purposes of subsection (a).
			
